Hemphill, Ch. J.
The indictment is to the effect, that the grand jurors for the State of Texas, duly drawn, &e., to present all crimes.and offences, cognizable by the District Court, committed within the body of the county of Rusk, do upon their oath present, that Andrew Jordan, on the first day of November, 1851, in the county of Rusk, did bet money at a gaming bank, at faro, &c.
The alleged objection to this indictment is, that no sufficient venue was laid in the body of the indictment; that, instead of charging the offence to have been committed in the county of Rusk, it should have been laid as committed in the said county of Rusk, in the State of Texas.
No doubt the venue, or place where the offence is committed, must be laid with certainty, and that it must be laid in the county in which the grand jury is empannelled to take cognizance of the offence. But, is this not done by laying the offence in the county of Rusk ? The grand jury was impannelled to inquire into offences in the county of Rusk; and when, in the discharge of their duties, they charge an offence to have been committed in that county, it is impossible to doubt that the place, laid as a venue, is the identical county in which the grand jury, charged to inquire into the offence, *208is officiating. The county, laid as the venue of the offence, is the same with that stated in the margin, and also with that stated in the caption of the indictment; and this mode of averring the venue- is in conformity with the precedents. In Arch-bold’s Criminal Pleading, p. 36, it is said, in substance, that the usual mode of averring the place of the offence is “ the county of C., or the county aforesaid,” thus making the specification of the county by name, and its identification by reference, equivalent to each other. The county of Rusk was the one in which the Court and jury were sitting. Its boundaries and limits, as a municipal subdivision of the State, were matters of judicial knowledge. And when the jury, in the course of its action, charged the defendant with having committed an offence in that county, there could be no doubt of the locus of the offence nor of the jurisdiction of the jury to find, or the Court to try such offence.
The judgment is reversed and cause remanded.
Reversed and remanded.